


EXHIBIT 10.124
QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT GRANT NOTICE


Qualcomm Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Performance Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company’s common
stock. The Executive Performance Stock Unit Award is subject to all of the terms
and conditions as set forth herein and the Executive Performance Stock Unit
Agreement (attached hereto) and the Plan A copy of the Plan can be obtained from
the Stock Administration website, located on the Company’s internal webpage, or
you may request a hard copy from the Stock Administration Department. , which
are incorporated herein in their entirety.


Participant: «First_Name» «Last_Name»                Grant No.: «Number»


Emp #: «ID»
Number of Performance Stock Units: «Shares_Granted»



Date of Grant: «Date_of_Grant»


Performance Period: «Date Range»


«Measurement Periods»
First Measurement Period:
«First_Meas Date Range»

«Addit. Measurement Period(s):»
«Additional_Meas Date Range(s)»





Vesting Date: Except as otherwise provided in the Plan or the Executive
Performance Stock Unit Agreement, this Performance Stock Unit Award will vest
ten (10) days after the end of the Performance Period («End Date»), so long as
your Service (as defined in the Plan) is continuous from the Date of Grant
through that date.


Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of, the
following: this Grant Notice, the Executive Performance Stock Unit Agreement and
the Plan (including, but not limited to, the binding arbitration provision in
Section 3.7 of the Plan). Participant hereby accepts this Performance Stock Unit
Award subject to all of the terms, conditions and procedures established by the
Company with respect to the Performance Stock Units.




Qualcomm Incorporated:


By:


_____________________________________
Dr. Paul E. Jacobs    Signature
Chairman of the Board and
Chief Executive Officer                _____________________________________
Dated: «Date»    Date






Attachment: Executive Performance Stock Unit Agreement (U.S. PSU-EX-A8)



1

--------------------------------------------------------------------------------




QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Grant Notice and this Executive Performance Stock Unit Agreement
(the “Agreement”), Qualcomm Incorporated (the “Company”) has granted you a
Performance Stock Unit Award with respect to the number of shares of the
Company’s common stock (“Stock”) indicated in the Grant Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the Qualcomm
Incorporated 2006 Long-Term Incentive Plan (the “Plan”) shall have the same
definitions as in the Plan.
The details of this Performance Stock Unit Award are as follows:
1.Service and Vesting.
1.1    Service. As provided in the Plan and notwithstanding any other provision
of this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service.
1.2    Vesting. Except to the extent that your Performance Stock Units may vest
earlier as provided in Section 2.4(a) through (d) and Section 6.1, your
Performance Stock Units will vest if and to the extent that you continue in
Service through the Vesting Date specified in the Grant Notice (the “Vesting
Date”). Except to the extent that your Performance Stock Units may vest earlier
as provided in Section 2.4(a) through (d) and Section 6.1, if your Service
terminates before the Vesting Date, all of your Performance Stock Units shall be
forfeited. Notwithstanding any other provision of the Plan or this Agreement,
the Company reserves the right, in its sole discretion, to suspend vesting of
this Performance Stock Unit Award in the event of any leave of absence or
part-time Service.
2.Settlement of the Performance Stock Units.
2.1    Form and Timing of Payment. Subject to the other terms of the Plan and
this Agreement, any Performance Stock Units that vest and become nonforfeitable
in accordance with the Grant Notice will be paid to you in whole shares of
Stock, in the amount specified in Section 2.2 and Section 2.3, no later than
30 days after the later of (i) the Vesting Date specified in the Grant Notice or
(ii) the date on which the Committee certifies in writing the number of Shares
(if any) that are payable under this Agreement based on the terms and conditions
set forth in Section 2.2 and Section 2.3, which certification and determination
shall be made by the Committee no later than the November 30th that next follows
the end of the Performance Period. Failure to achieve the minimum Performance
Target necessary for payment under Section 2.2 shall result in the forfeiture of
all Performance Stock Units.
2.2    Amount of Payment. Subject to modification under Section 2.3 and
Section 2.4, the number of shares of Stock that shall be issued to you by the
Company on the date specified in Section 2.1 is the sum of the Shares Earned for
each Measurement Period. The “Shares Earned” for each Measurement Period is
equal to the amount determined by multiplying the Target Shares for the
Measurement Period by the Payout Percentage, rounding up to the nearest whole
share. The “Target Shares” for each Measurement Period is a number of shares of
Stock equal to 50% of the Number of Performance Stock Units specified in the
Grant Notice. For purposes of this Section 2.2, the following additional
definitions apply:
(a)“Beginning Period Average Price” means the average official closing price per
share of the issuer over the 20-consecutive-trading days ending with and
including the first day of the Measurement Period (if the applicable day is not
a trading day, the immediately preceding trading day).
(b)“Ending Period Average Price” means the average official closing price per
share of the issuer over the 20-consecutive-trading days ending with and
including the last day of the Measurement Period (if the applicable day is not a
trading day, the immediately preceding trading day).
(c)“Measurement Period” means each period specified in the Grant Notice.
(d)“Nasdaq-100 Companies” means the companies that are included in the
NASDAQ-100 Index (published by The NASDAQ Stock Market, or its successor)
continuously from the beginning through the end of the relevant Measurement
Period. The Committee shall have the authority to make appropriate adjustments
to the extent necessary to account for extraordinary, unusual and infrequently
occurring events and transactions involving that company.

2

--------------------------------------------------------------------------------




(e)“Payout Percentage” means the percentage that corresponds to the TSR
Percentile Rank specified below:
TSR Percentile Rank
Payout Percentage
90th percentile and above
200%
75th percentile
150%
60th percentile
100% (Target)
50th percentile
75%
33rd percentile
33%
Below 33rd percentile
0%

Between the levels specified above, the Payout Percentage is interpolated
linearly at a ratio of three-and-one-third (3-1/3) percentage points for each
percentile that the TSR Percentile Rank is greater than the 60th percentile, and
two-and-one-half (2-1/2) percentage points for each percentile that the TSR
Percentile Rank is less than the 60th percentile, in each case rounded up to the
nearest decimal point.
(f)“Performance Period” means the period specified in the Grant Notice, which
begins on the first day of the first Measurement Period and ends on the last day
of the last Measurement Period.
(g)“TSR” means total shareholder return as determined by dividing (i) the sum of
(A) the Ending Period Average Price minus the Beginning Period Average Price
plus (B) all dividends and other distributions paid on the issuer’s shares
during the Measurement Period by (ii) the Beginning Period Average Price. In
calculating TSR, all dividends are assumed to have been reinvested in shares
when paid. The Committee shall have the authority to make appropriate equitable
adjustments to account for extraordinary items affecting a company’s TSR for the
relevant Measurement Period.
(h)“TSR Percentile Rank” means the Company’s percentile ranking relative to the
Nasdaq-100 Companies, based on TSR. TSR Percentile Rank is determined by
ordering the Nasdaq-100 Companies (plus the Company if the Company is not one of
the Nasdaq‑100 Companies) from highest to lowest based on TSR for the relevant
Measurement Period and counting down from the company with the highest TSR
(ranked first) to the Company’s position on the list. If two companies are
ranked equally, the ranking of the next company shall account for the tie, so
that if one company is ranked first, and two companies are tied for second, the
next company is ranked fourth. After this ranking, the TSR Percentile Rank will
be calculated using the following formula, rounded to the nearest whole
percentile by application of regular rounding:
TSR Percentile Rank =
(N - R)
* 100
N

“N” represents the number of Nasdaq-100 Companies for the relevant Measurement
Period (plus the Company if the Company is not one of the Nasdaq-100 Companies
for that Measurement Period).
“R” represents the Company’s ranking among the Nasdaq-100 Companies (plus the
Company if the Company is not one of the Nasdaq-100 Companies for the relevant
Measurement Period).
For example, if there are 100 Nasdaq-100 Companies (including the Company), and
the Company ranked 40th, the TSR Percentile Rank would be at the 60th
percentile:
60 = (100 - 40)/100 * 100.
2.3    Limitation on Amount of Payment. Notwithstanding anything in this
Agreement to the contrary, if the Company’s TSR is negative for the Performance
Period, then the maximum number of shares of Stock that shall be issued to you
by the Company on the date specified in Section 2.1 will be equal to the Number
of Performance Stock Units specified in the Grant Notice. Likewise, if your
Service terminates in the first Measurement Period under the circumstances
specified in Section 2.4 and the Company’s TSR is negative for that Measurement
Period, then the maximum number of shares of Stock

3

--------------------------------------------------------------------------------




that shall be issued to you by the Company pursuant to Section 2.4 will be equal
to the number of Target Shares for that Measurement Period.
2.4    Effect of Termination of Service. Except as otherwise expressly set forth
in this Section 2.4, in the event of the termination of your Service for any
reason, whether voluntary or involuntary, all unvested Performance Stock Units
shall be immediately forfeited without consideration.
(a)Disability. If your Service with the Employer terminates because of your
Disability, the vesting of your Performance Stock Units shall be accelerated in
full effective as of the date on which your Service terminates due to your
Disability, but the number of shares of Stock that shall be issued to you by the
Company under this Agreement shall be prorated and paid as follows. The Company
shall issue to you, within 30 days after the end of the Measurement Period
during which your Service terminates due to your Disability, the number of
shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for any Measurement Period prior to the Measurement Period during
which your Service terminates due to your Disability, plus (ii) the Target
Shares for the Measurement Period during which your Service terminates.
(b)Death. If your Service with the Employer terminates because of your death,
the vesting of the Performance Stock Units shall be accelerated in full
effective upon your death, but the number of shares of Stock that shall be
issued to you by the Company under this Agreement shall be prorated as follows.
The Company shall issue to your estate, personal representative, or beneficiary
to whom the Performance Stock Units may be transferred by will or by the laws of
descent and distribution, within 30 days after the end of the Measurement Period
during which your death occurs, the number of shares (rounded up to the nearest
whole Share) equal to the sum of (i) the Shares Earned for any Measurement
Period prior to the Measurement Period during which your death occurs, plus (ii)
the Target Shares for the Measurement Period during which your death occurs. If
your Service with the Employer terminates because of your Disability, and you
are entitled to payment under Section 2.4(a), and you later die in a subsequent
Measurement Period covered by this Agreement, your estate, personal
representative, or beneficiary to whom the Performance Stock Units may be
transferred by will or by the laws of descent and distribution shall receive
within 30 days of the end of the Measurement Period during which your death
occurs, rounded up, equal to the Target Shares for the Measurement Period during
which your death occurs.
(c)Normal Retirement Age. If your Service with the Employer terminates at or
after Normal Retirement Age, the vesting of your Performance Stock Units shall
be accelerated in full effective as of the date on which your Service
terminates, but the number of shares of Stock that shall be issued to you by the
Company under this Agreement shall be prorated and paid as follows. The Company
shall issue to you, within 30 days after the end of the Measurement Period
during which your Service terminates at or after Normal Retirement Age, the
number of shares (rounded up to the nearest whole Share) equal to the sum of
(i) the Shares Earned for any Measurement Period prior to the Measurement Period
during which your Service terminates at or after Normal Retirement Age, plus
(ii) the Shares Earned for the Measurement Period during which your Service
terminates multiplied by a fraction the numerator of which is the number of
whole and partial months (rounded up) from the beginning of that Measurement
Period until the date your Service terminates, and the denominator of which is
the number of months in that Measurement Period.
(d)Termination After Change in Control. If your Service with the Employer
terminates as a result of Termination After Change in Control (as defined
below), the vesting of any Performance Stock Units that remained outstanding
after the Change in Control shall be accelerated in full effective as of the
date on which your Service terminates, but the number of shares of Stock that
shall be issued to you by the Company under this Agreement shall be prorated and
paid as follows. The Company shall issue to you, within 30 days after the end of
the Measurement Period during which your Service terminates, the number of
shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for any Measurement Period prior to the Measurement Period during
which your Service terminates, plus (ii) the Shares Earned for the Measurement
Period during which your Service terminates multiplied by a fraction the
numerator of which is the number of whole and partial months (rounded up) from
the beginning of that Measurement Period until the date your Service terminates,
and the denominator of which is the number of months in that Measurement Period.
(e)Certain Definitions.
(i)“Cause” shall mean any of the following: (1) your theft of, dishonesty with
respect to, or falsification of any Participating Company documents or records;
(2) your improper use or disclosure of a Participating Company’s confidential or
proprietary information; (3) any action by you which

4

--------------------------------------------------------------------------------




has a detrimental effect on a Participating Company’s reputation or business;
(4) your failure or inability to perform any reasonable assigned duties after
written notice from a Participating Company of, and a reasonable opportunity to
cure, such failure or inability; (5) any material breach by you of any
employment or service agreement between you and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; (6) your conviction
(including any plea of guilty or nolo contendere) of any criminal act which
impairs your ability to perform your duties with a Participating Company; or (7)
violation of a material Company or Participating Company policy.
(ii)“Good Reason” shall mean any one or more of the following:
a)without your express written consent, the assignment to you of any duties, or
any limitation of your responsibilities, substantially inconsistent with your
positions, duties, responsibilities and status with the Participating Company
Group immediately prior to the date of a Change in Control;
b)without your express written consent, the relocation of the principal place of
your employment or service to a location that is more than fifty (50) miles from
your principal place of employment or service immediately prior to the date of a
Change in Control, or the imposition of travel requirements substantially more
demanding of you than such travel requirements existing immediately prior to the
date of the Change in Control;
c)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary in effect
immediately prior to the date of a Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group with responsibilities, organizational level
and title comparable to yours), or (B) your bonus compensation, if any, in
effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by you);
d)any failure by the Participating Company Group to (A) continue to provide you
with the opportunity to participate, on terms no less favorable than those in
effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group’s life, disability, health, dental,
medical, savings, profit sharing, stock purchase and retirement plans, if any,
in which you were participating immediately prior to the date of the Change in
Control, or their equivalent, or (B) provide you with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you;
e)any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
f)any failure by the Company to obtain the assumption of any material agreement
between you and the Company concerning your employment by a successor or assign
of the Company.
(iii)“Termination After Change in Control” shall mean either of the following
events occurring within twenty-four (24) months after a Change in Control:
a)termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause; or
b)your resignation for Good Reason from all capacities in which you are then
rendering Service to the Participating Company Group within a reasonable period
of time following the event constituting Good Reason.

5

--------------------------------------------------------------------------------




Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (1) is for Cause; (2) is a result of your
death or Disability; (3) is a result of your voluntary termination of Service
other than for Good Reason; or (4) occurs prior to the effectiveness of a Change
in Control.
2.5    Tax Withholding. You acknowledge that the Company and/or the
Participating Company that employs you (the “Employer”) may be subject to
withholding tax obligations arising by reason of the vesting and/or payment of
this Performance Stock Unit Award. You authorize your Employer to satisfy the
withholding tax obligations by one or a combination of the following methods, as
selected by the Company in its sole discretion: (a) withholding from your pay
and any other amounts payable to you; (b) withholding of Stock and/or cash from
the payment of the Performance Stock Units; (c) arranging for the sale of shares
of Stock payable in connection with the Performance Stock Units (on your behalf
and at your direction which you authorize by accepting this Performance Stock
Unit Award); or (d) any other method allowed by the Plan or applicable law. If
your Employer satisfies the withholding obligations by withholding a number of
whole shares of Stock as described in subsection (b) herein, you will be deemed
to have been issued the full number of shares of Stock subject to this
Performance Stock Unit Award, notwithstanding that a number of shares is held
back in order to satisfy the withholding obligations. The “Fair Market Value” of
any Stock withheld pursuant to this Section 2.5 shall be equal to the closing
price of a share of Stock as quoted on any national or regional securities
exchange or market system constituting the primary market for the Stock on the
date of determination (or, if there is no closing price on that day, the last
trading day prior to that day) or, if the Stock is not listed on a national or
regional securities exchange or market system, the value of a share of Stock as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse. The Company
shall not be required to issue any shares of Stock pursuant to this Agreement
unless and until the withholding obligations are satisfied.
3.Tax Advice. You represent, warrant and acknowledge that the Company and, if
different, your Employer, has made no warranties or representations to you with
respect to the income tax consequences of the transactions contemplated by this
Agreement, and you are in no manner relying on the Company, your Employer or
their representatives for an assessment of such tax consequences. YOU UNDERSTAND
THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR
OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF ANY PERFORMANCE STOCK UNITS.
NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR
THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
4.Dividend Equivalents. If the Board declares a cash dividend on the Company’s
Stock, you will be entitled to Dividend Equivalents on the dividend payment date
established by the Company equal to the cash dividends payable on the same
number of shares of Stock as the number of Shares Earned and the number of any
Target Shares to which you are entitled upon termination of Service due to death
or Disability (“Target Shares Earned”) subject to this Performance Stock Unit
Award on the dividend record date established by the Company. Any such Dividend
Equivalents will be in the form of additional Shares Earned and/or Target Shares
Earned, will be subject to the same terms and vesting dates as the underlying
Shares Earned and/or Target Shares Earned, and will be paid at the same time and
in the same manner as the underlying Shares Earned and/or Target Shares Earned
originally subject to this Performance Stock Unit Award, except that any
fractional shares attributable to Dividend Equivalents will be paid in cash
within thirty (30) days following the date of payment of the Shares Earned
and/or Target Shares Earned based on the Fair Market Value (as specified in
Section 2.5, above) on the date of payment of the Shares Earned and/or Target
Shares Earned. The number of additional Shares Earned and/or Target Shares
Earned credited as Dividend Equivalents on the dividend payment date will be
determined by dividing (1) the product of (a) the number of your Shares Earned
and/or Target Shares Earned as of the corresponding dividend record date
(including any unvested Shares Earned and/or Target Shares Earned previously
credited as a result of prior payments of Dividend Equivalents) and (b) the
per-share cash dividend paid on the dividend payment date, by (2) the per-share
Fair Market Value (as specified in Section 2.5, above) of Stock on the dividend
payment date. The Dividend Equivalents will accrue on Shares Earned and/or
Target Shares Earned calculated from the Date of Grant.
5.Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting of this
Performance Stock Unit Award unless the Stock is then registered under the
Securities Act or, if such Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Performance Stock Unit
Award, you agree not to sell any of the shares of Stock received under this
Performance Stock Unit Award at a time when applicable laws or Company policies
prohibit a sale.
6.Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your

6

--------------------------------------------------------------------------------




consent, either assume the Company’s rights and obligations under this
Performance Stock Unit Award or substitute for this Performance Stock Unit Award
a substantially equivalent award for the Acquiring Corporation’s stock.
6.1    Payout Pursuant to a Change in Control. In the event the Acquiring
Corporation elects not to assume or substitute for this Performance Stock Unit
Award in connection with a Change in Control, the vesting of this Performance
Stock Unit Award, so long as your Service has not terminated prior to the date
of the Change in Control, shall be accelerated, effective as of the date ten
(10) days prior to the date of the Change in Control, and the number of shares
of Stock that shall be issued to you by the Company under this Agreement shall
be determined and paid as follows. The Company shall issue to you, within
30 days after the Change in Control, the number of shares (rounded up to the
nearest whole Share) equal to the sum of (a) the Shares Earned for any
Measurement Period prior to the Measurement Period during which the Change in
Control occurs, plus (b) the Shares Earned for any subsequent Measurement Period
as if the Payout Percentage were 100% and the last day of each Measurement
Period were the last business day before the date of the Change in Control.
6.2    Vesting Contingent Upon Consummation. The vesting of any Performance
Stock Units and any shares of Stock acquired upon the settlement thereof that
was permissible solely by reason of this Section 6 shall be conditioned upon the
consummation of the Change in Control.
6.3    Applicability of Agreement. Notwithstanding the foregoing, shares of
Stock acquired upon settlement of this Performance Stock Unit Award prior to the
Change in Control and any consideration received pursuant to the Change in
Control with respect to such shares shall continue to be subject to all
applicable provisions of this Agreement except as otherwise provided in this
Agreement.
6.4    Continuation of Award. Notwithstanding the foregoing, if the corporation
the stock of which is subject to this Performance Stock Unit Award immediately
prior to an Ownership Change Event constituting a Change in Control is the
surviving or continuing corporation and immediately after such Ownership Change
Event, less than fifty percent (50%) of the total combined voting power of its
voting stock is held by another corporation or by other corporations that are
members of an affiliated group within the meaning of Section 1504(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), without regard to the
provisions of Section 1504(b) of the Code, this Performance Stock Unit Award
shall not terminate unless the Committee otherwise provides in its discretion.
7.Transferability. Prior to the issuance of shares of Stock in settlement of a
Performance Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary (if any),
except (i) transfer by will or by the laws of descent and distribution or
(ii) to the extent permitted by the Company, transfer by written designation of
a beneficiary, in a form acceptable to the Company, with such designation taking
effect upon your death. All rights with respect to the Performance Stock Units
shall be exercisable during your lifetime only by you or your guardian or legal
representative. Prior to actual payment of any vested Performance Stock Units,
such Performance Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
8.Performance Stock Units Not a Service Contract. This Performance Stock Unit
Award is not an employment or service contract and nothing in this Agreement,
the Grant Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the Service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Performance Stock Unit Award shall
obligate the Company, its stockholders, Board, Officers or Employees to continue
any relationship which you might have as a Director or Consultant for the
Company.
9.Restrictive Legend. Stock issued pursuant to the vesting of the Performance
Stock Units may be subject to such restrictions upon the sale, pledge or other
transfer of the Stock as the Company and the Company’s counsel deem necessary
under applicable law or pursuant to this Agreement.
10.Representations, Warranties, Covenants, and Acknowledgments. You hereby agree
that in the event the Company and the Company’s counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the vesting of the Performance Stock Units
may be conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
11.Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of the
Performance Stock Units.

7

--------------------------------------------------------------------------------




12.Code Section 409A. It is the intent that the vesting or the payment of the
Performance Stock Units as set forth in this Agreement shall qualify for
exemption from the requirements of Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement as may be necessary to ensure that
all vesting or payments provided for under this Agreement are made in a manner
that qualifies for exemption from Section 409A of the Code; provided, however,
that the Company makes no representation that the vesting or payments of
Performance Stock Units provided for under this Agreement will be exempt from
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the vesting or payments of Performance Stock Units
provided for under this Agreement.
13.Notices. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.Nature of Grant. In accepting the Performance Stock Unit Award, you
acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, (subject to any limitations set forth in the Plan);
(b)    the award of Performance Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of
Performance Stock Units, or benefits in lieu of Performance Stock Units, even if
Performance Stock Units or other Awards have been awarded repeatedly in the
past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the Performance Stock Unit Award and the shares of Stock subject to the
Performance Stock Unit Award are extraordinary items that do not constitute
compensation of any kind for Services of any kind rendered to the Company or the
Employer, and which are outside the scope of your employment or service
contract, if any;
(f)    the Performance Stock Unit Award and the shares of Stock subject to the
Performance Stock Unit Award are not intended to replace any pension rights or
compensation;
(g)    the Performance Stock Unit Award and the shares of Stock subject to the
Performance Stock Unit Award are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Participating Company;
(h)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with certainty; further, neither the Company, the Employer nor any
Participating Company is liable for any foreign exchange fluctuation between
your Employer’s local currency and the United States Dollar that may affect the
value of this Performance Stock Unit Award;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of your Performance Stock Units resulting from termination of your
Service (for any reason whatsoever and whether or not in breach of local labor
laws or later found invalid), and in consideration of the grant of the
Performance Stock Units to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against the Company, waive your ability, if
any, to bring any such claim, and release the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(j)    the Performance Stock Unit Award and the benefits evidenced by this
Agreement do not create any entitlement, not otherwise specifically provided for
in the Plan or provided by the Company in its discretion, to have the
Performance Stock Unit Award or any such benefits transferred to, or assumed by,
another company, nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Stock; and

8

--------------------------------------------------------------------------------




(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Stock; you are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.
15.Applicable Law. This Agreement shall be governed by the laws of the State of
California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
16.Arbitration. Any dispute or claim concerning any Performance Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Performance Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.
17.Amendment. Your Performance Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect this
Performance Stock Unit Award without your consent unless such amendment is
necessary to comply with any applicable law or government regulation, or is
contemplated in Section 12 hereof. No amendment or addition to this Agreement
shall be effective unless in writing or in such electronic form as may be
designated by the Company.
18.Governing Plan Document. Your Performance Stock Unit Award is subject to this
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement, the Grant Notice and those of the
Plan, the provisions of the Plan shall control.
19.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
20.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company’s shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.
21.Waiver. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
22.Repayment/Forfeiture. Any benefits you may receive hereunder shall be subject
to repayment or forfeiture as may be required to comply with (a) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder, (b) similar rules under the laws of any other jurisdiction and (c)
any policies adopted by the Company to implement such requirements, all to the
extent determined by the Company in its discretion to be applicable to you.



9